McFARLAND, J.
I dissent. This is a pure action of ejectment. Plaintiff’s asserted title to the demanded premises rests upon a patent of the United States issued for a Mexican grant under the act of Congress of March 3, 1851. By the thirteenth section of that act it is provided that after a claim under a Mexican grant shall have been confirmed, “a patent shall issue to the claimant upon his presenting to the general land office an authentic certificate of such confirmation, and a plat or survey of the said land duly certified and approved by the surveyor general of California, whose duty it shall be to cause all private claims which shall be finally confirmed to be accurately surveyed, and to furnish plats of the same.” In the case at bar, plaintiffs claim title under a patent for a tract of land known by the name of “San Pedro.” The patent recites a plat and survey made under said thirteenth section of said act of March 3, 1851, and contains full copies of such survey and plat; and it then conveys to the grantees “the tract of land embraced and described in the foregoing survey.” There is no other description of the land granted. Now, “the foregoing survey” does not include the land sued for in this action; indeed, such land is expressly excluded, and that certainly seems to me to end the case. Plow can a plaintiff in ejectment recover land which *330is not included in the title deeds on which he relies? I am clearly of the opinion that the judgment and order should be affirmed.